             Case 3:20-cv-00985-HNJ Document 1 Filed 07/10/20 Page 1 of 5                            FILED
                                                                                             2020 Jul-10 PM 02:50
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHWESTERN DIVISION

Dexter Weeks,                                )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )      No.
                                             )
Afni, Inc., an Illinois corporation,         )
                                             )
        Defendant.                           )      Jury Demanded

                                         COMPLAINT

        Plaintiff, Dexter Weeks, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

        2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                           PARTIES

        3.      Plaintiff, Dexter Weeks (“Weeks"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt that he allegedly owed for a Comcast account.

        4.      Defendant, Afni, Inc. (“Afni”), is an Illinois corporation that acts as a debt

collector, as defined by § 1692a of the FDCPA, because it regularly uses the mails

and/or the telephone to collect, or attempt to collect, defaulted consumer debts that it
            Case 3:20-cv-00985-HNJ Document 1 Filed 07/10/20 Page 2 of 5



did not originate. Afni operates a defaulted debt collection business, and attempts to

collect debts from consumers in many states, including consumers in the State of

Alabama. In fact, Defendant Afni was acting as a debt collector as to the defaulted

consumer debt it attempted to collect from Plaintiff.

       5.      Defendant Afni is authorized to conduct business in the State of Alabama

and maintains a registered agent here, see, record from the Alabama Secretary of

State, attached as Exhibit A. In fact, Defendant Afni conducts business in Alabama.

                                FACTUAL ALLEGATIONS

       6.      Due to financial difficulties, Plaintiff was unable to pay his debts, including

a debt he allegedly owed to Comcast. Defendant Afni attempted to collect this debt from

him via a negative credit report. Unsure about Defendant Afni and unsure about the

debt, Mr. Weeks consulted with counsel about his debt issues and the debt that Afni

was trying to collect.

       7.      Accordingly, Mr. Weeks’ attorney wrote to Defendant Afni, via letters dated

April 29, 2020 and May 1, 2020, to dispute the debt Afni was trying to collect. Copies of

these letters are attached as Group Exhibit B.

       8.      On June 29, 2020, Mr. Weeks obtained and reviewed copies of his

TransUnion and Experian credit reports, which showed that Defendant Afni had

continued to report the debt, but had failed to note that the debt was disputed. The

pertinent parts of Mr. Weeks’ TransUnion and Experian credit reports are attached as

Group Exhibit C.

       9.      Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to



                                               2
          Case 3:20-cv-00985-HNJ Document 1 Filed 07/10/20 Page 3 of 5



report, the debt on Plaintiff’s credit report impaired his credit rating and his ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit report, that the debt was disputed made it appear to Plaintiff that he did

not actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused and distressed Mr. Weeks and impacted his credit score.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.     Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).



                                               3
              Case 3:20-cv-00985-HNJ Document 1 Filed 07/10/20 Page 4 of 5



         14.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by the consumer, and failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect

a debt, in violation of § 1692e(8) of the FDCPA.

         15.     Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                         COUNT II
                           Violation Of § 1692f Of The FDCPA --
                       Unfair Or Unconscionable Collection Actions

         16.     Plaintiff adopts and realleges ¶¶ 1-11.

         17.     Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used unfair or unconscionable means to collect, or attempt to collect, a debt,

in violation of § 1692f of the FDCPA.

         19.     Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Dexter Weeks, prays that this Court:

         1.      Find that Defendant’s collection practices violate the FDCPA;



                                               4
            Case 3:20-cv-00985-HNJ Document 1 Filed 07/10/20 Page 5 of 5



       2.      Enter judgment in favor of Plaintiff Weeks, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Dexter Weeks, demands trial by jury.

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: July 10, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
